DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddock et al. (6,634,415) in view of Ohashi et al. (2014/0227130) and further in view of Fogari (EP 1840487).  Maddock discloses a method of producing tubing (col. 5, line 55) which is continuously produced (col. 1, lines 29-31) from a cast bar of aluminum (col. 1, lines 15-16 and col. 5, lines 35-36) in a continuous cold rotary extrusion apparatus (Fig. 1) having a wheel (2), an endless groove (7) and a protrusion (8) wherein the bar (6) is carried by the endless groove to an extrusion chamber (9) only by frictional force (col. 1, lines 24-25 and col. 5, lines 43-45). Maddock does not disclose cold drawing of the tubing following extruding.  Ohashi teaches that an aluminum alloy billet ([(0034], lines 1-5) is extruded to form a tube and that a cold drawing device (20) is used to draw the tube following extrusion ([0037], lines 1-2 and [0038], lines 1-3). Ohashi teaches a drawing die (21) through which the tube is pulled through following extrusion ([0038], lines 3-9) and since the tube of Ohashi is cold drawn it is obviously cooled to an ambient temperature for cold drawing. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to drawn the tube of Maddock through a drawing die. following extrusion as taught by Ohashi in order to draw the tube to a desired diameter with a highly smooth outer surface. Maddock in view of Ohashi does not disclose an inside diameter of the tubing of 0.2-4.5mm. Fogari teaches ([0005], lines 4-7) that capillary tubes are continuously produced by extrusion and cold drawing in order to produce tubing which has an internal diameter of 0.2-4.5mm [0015].  Regarding claim 11, the capillary tubing is provided in coils ([0005], lines 1-3).  Regarding claims 12 and 13, Fogari teaches aluminum alloy class 3103 material [0039] and UNI EN 573-3 commercial purity aluminum alloy.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the extrusion die of Maddock to a size configured to produce tubing having a diameter as taught by Fogari as is known in the aluminum alloy extrusion art.
Response to Arguments
Applicant's arguments filed 4-20-2022 have been fully considered but they are not persuasive.  The base reference to Maddock is a cold rotary extrusion machine for producing lengths of tubing and since smoothness of a wall surface and a tube diameter of the tubing product produced from extrusion is known to be finalized by drawing it is obvious to work the extruded tube of Maddock by drawing as taught by Ohashi, which is a secondary reference used to teach that cold drawing [0038] of an extruded product is known in order to produce tubing of a desired dimension.  Fogari teaches that cold drawing is done on a tube to the claimed limitation of 0.2-4.5mm internal diameter.  Applicant argues that since Ohashi teaches producing a tube blank by a hot extrusion process that it is not a proper teaching reference.  The base reference to Maddock is cold rotary extrusion and Ohashi is solely used to teach that drawing is conventional after extrusion to smooth the tube and obtain a tube diameter and that tubing produced by extrusion processes are commonly drawn to improve a tubing finish and size.  
Applicant argues that a capillary is a tube having an unlimited length exceeding 10,000m (response; page 4, paragraph 4 and page 5, paragraphs 1 and 4), absent a claimed length limitation this discussion is not clear since Maddock’s continuous rotary extruder is for producing long lengths of non-ferrous tubing.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725